Lawrence, Judge:
The appeals for a reappraisement enumerated in the schedule, attached to and made part of this decision, present the question of the proper dutiable value of certain machines exported from Switzerland.
These appeals have been submitted for decision on a stipulation of the parties hereto, whereby it has been agreed that, on or about the date of exportation, such or similar merchandise was not freely offered for sale in the country of exportation, either for home consumption or for export to the United States, and that, on or about the date of exportation, such or similar imported merchandise was not freely offered for sale in the United States. It was further stipulated and agreed that the cost of production of said machines, as defined in section 402(f) of the Tariff Act of 1930 (19 U.S.C. § 1402(f)), is the entered value.
Upon the agreed facts, I find and hold that cost of production, as that value is defined in section 402(f), supra, is the proper value for the machines in issue and that said value is the entered value.
As to any other merchandise, the appeals are dismissed.
Judgment will be entered accordingly.